896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nicholas A SLOAN;  Mary E. Sloan, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-2988.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 20, 1989.Decided:  Feb. 7, 1990.

Nicholas A. Sloan, Mary E. Sloan, appellants pro se.
Gary R. Allen, Janet A. Bradley, David E. Brunori, United States Department of Justice, for appellee.
Before MURNAGHAN and WILKINSON, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Nicholas A. Sloan and Mary E. Sloan appeal from the United States Tax Court's order holding Mr. Sloan's legal activities did not rise to the level of a trade or business.  Our review of the record and the Tax Court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Tax Court.  Sloan v. Commissioner of Internal Revenue, Tax Ct. No. 84-17444 (Sept. 15, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.